DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2021 has been entered.

Response to Amendment
Applicant’s response filed 02 August 2021 has been received and entered.  Claim 1 has been amended and claim 8 has been previously canceled.  Claims 1-7 and 9-18 are currently pending.  Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 December 2019.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s arguments filed 02 August 2021 have been fully considered but are not deemed to be persuasive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-12 and 16-18 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The analysis of the determination explained below is based on USPTO revised guidance in evaluating subject matter eligibility (2019 Revised Patent Subject Matter Eligibility Guidance) (effective January 7, 2019).
Claim 1 recites:
“A method for predicting the risk of a patient to suffer from acute kidney injury (AKI) during or after a surgical procedure, or to suffer from acute kidney injury (AKI) after administration of a contrast medium using a device comprising two analyzer units, comprising the steps of:
(a) combining in the first analyzer unit a blood, serum or plasma sample obtained from a patient prior to a surgical procedure or prior to administration of a contrast medium with an antibody specific for IGFBP7 (Insulin-like Growth factor Binding Protein 7):

(c) using the second analyzer unit comprising a database and a computer-implemented diagnostic algorithm to compare the determined amount of said biomarker to a reference, wherein said reference is an amount of IGFBP7 in a patient or group of patients known to have suffered from acute kidney injury after a surgical procedure or after administration of a contrast medium, or wherein said reference is an amount of IGFBP7 in a patient or group of patients known not to have suffered from acute kidney injury after a surgical procedure or after administration of a contrast medium, wherein said reference is contained within the database; and
(d) predicting using the second analyzer unit whether the patient is at risk of suffering from acute kidney injury during or after a surgical procedure or after administration of a contrast medium.”

Claim 3 recites:
“The method of claim 1, wherein the risk of a patient to suffer from acute kidney injury (AKI) during or after a surgical procedure is predicted…”

Claim 7 recites:
“The method of claim 1, wherein an amount of the biomarker IGFBP7 above the reference indicates that the patient is at risk of acute kidney injury during or after a surgical procedure or after administration of a contrast medium, or wherein an amount of the biomarker IGFBP7 below the reference indicates that the patient is not at risk of acute kidney injury during or after a surgical procedure or after administration of a contrast medium.”

Claim 9 recites:
“The method of claim 1, further comprising the determination of the amount of at least one additional biomarker …”



The instant claims recite a series of steps or acts, including determining the presence of a biomarker in a blood, serum or plasma sample.  Thus, the claims are directed to a process, which is one of the statutory categories of invention. (Step 1: Yes)
The claims recite predicting whether a patient is at risk of developing acute kidney injury (AKI) during or after a surgical procedure, or after administration of a contrast medium by comparing the determined amount of a biomarker to a reference, which describes a correlation or relationship between the presence or level of the biomarker and the risk of a patient developing AKI during or after a surgical procedure, or after administration of a contrast medium.  As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  Therefore, the claims recite the judicial exception of a law of nature/natural phenomenon.
The claims also recite mental processes.  Step (b) of claim 1 is “determining using a first analyzer unit”, which can encompass reading the results of a blood test.  Step (c) of claim 1 is “using the second analyzer unit comprising a database and a computer-implemented diagnostic algorithm to compare”, which again would encompass reading the results of a test and mentally comparing/analyzing the information provided.  Step (d) of claim 1 is “predicting using the second analyzer unit”, which encompasses a mental step of coming to a conclusion based on provided information.  While the claim includes analyzers, a database and a computer-implemented diagnostic algorithm to compare the results, the claims still recite mental Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.  A review of the specification reveals that the claimed invention is described as a concept that is performed in the human mind and applicant is merely using a computer as a tool to perform the concept. In this situation, the claim is considered to recite a mental process (See MPEP 2106.04(a)(III)(C)).
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.  Claim 1 recites “determining”.  Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how “determining” is accomplished although a second analyzer unit, a database and a computer-implemented diagnostic algorthim is to be used.  The broadest reasonable interpretation of the “determining” step is that this step may be accomplished mentally by critical thinking processes.  The “determining” may also be accomplished verbally after the devices of the claim are employed.  Such mental processes and verbal communication are abstract, having no particular concrete or tangible form.
Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
     We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).

Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
     Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Therefore, the claims recite a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). (Step 2A, Prong One: Yes)
The next question is whether the claims as a whole integrate the recited judicial exception into a practical application of the exception.  “Integration into a practical application” requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  In the present claims, there are no additional elements beyond the scope of the judicial exception itself.  Claims 2-4 and 10 limit the (Step 2A, Prong Two: No)
	Claim 1 does recite combining a sample obtained from a patient with an antibody specific for IGFBP7 (step (a)).  While the claim does not expressly state that this step includes performing an assay to analyze a patient sample, this step appears to imply that such a procedure is to be performed.  However, measurement of biological proteins in blood, serum or plasma by means of an antibody which binds to the protein are well understood procedures that are routinely conduced to analyze a sample from a patient in order to determine the amount of a protein in a sample (as evidenced by the disclosure in the specification; see at least page 3 referencing citations for IGFBP7 as a biomarker which requires measurement of the protein in a sample and page 17, lines 5-(Step 2B: No)
	Considered as a whole, the claims that recite a judicial exception are directed to the judicial exception itself, and do not integrate the recited judicial exception into a practical application of the exception, and the claims do not recite additional elements that amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Response to Arguments
	Applicant restates claim 1 at page 6 of the response.  Applicant restates the rejection at page 7 of the response.  Applicant restates the patentability guidelines issued Jan. 7, 2019 at pages 7-8 of the response.
Applicant argues at page 8 of the response that the claims, as amended, are not “directed to” the judicial exception of the correlation between the presence or level of 
Applicant argues that the elements of the device in the claim “are particular”, that the device is used in all of the claims and that the device “is integrated into claim 1 as a whole and has two analyzer units that perform separate, essential steps to the method”.  Applicant also points out that Step 2A “specifically excludes consideration of whether the additional elements represent well-understood, routine, and/or conventional activity” and that the “process is also limited by the inclusion of a particular antibody, not any particular aspects of the device”.  Applicant concludes that the claims recite additional elements that “integrate the judicial exception into a practical application”.  Applicant additionally asserts that even if the process proceeds to Step 2B, “the above described ‘additional elements’ recited in the claims amount to more than the judicial exception and provide an advancement in the technology by using a device with two analyzer units to provide early prediction of AKI in patients”.


Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)).

Additionally, MPEP 2106.05(d) states:
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. This consideration is only evaluated in Step 2B of the eligibility analysis.
If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
In the instant application, use of a device (analyzer) to determine the amount of a biomarker is well-understood, routine and/or conventional activity.  Most immunoassays involve either a radioactive signal or a light-emitting signal, which requires an “analyzer” to measure the signal that is generated by the binding of the antibody to the biomarker.  The measurement of this signal typically requires a device/analyzer to record the signal in some manner, and therefore, the recitation that such an analyzer is being used is well-understood, routine and/or conventional activity (see Cox et al.  Immunoassay Methods, 2012, In: Markossian S, Grossman A, Brimacombe K, et al., editors. Assay Guidance Manual [Internet]. Bethesda (MD): Eli Lilly & Company and the National Center for Advancing Translational Sciences; 2004-.)

Therefore, the claims remain rejected for the reasons of record.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Christine J Saoud/Primary Examiner, Art Unit 1647